      Case 1:17-cv-03139-LGS-SDA Document 483 Filed 09/06/21 Page 1 of 2




                                       MICHAEL C. DELL’ANGELO MANAGING SHAREHOLDER
                                           d 215.875.3080 m 610.608.8766 mdellangelo@bm.net

                                       September 6, 2021
VIA ECF

Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       RE: Contant, et al. v. Bank of America Corp., et al., No. 17-cv-3139

Dear Judge Schofield:

Pursuant to the Court’s August 9, 2021 Order (ECF 482), Plaintiffs respectfully submit this letter
to provide an update on the determination of the only remaining unresolved claim -- a late claim
by AMA Capital of which several iterations have been made -- and the status of the estimated
time that it will take for the Claims Administrator, in coordination with Class Counsel and their
experts and consultants, to process and make a final determination of the pro-rata distribution
amounts for all claims and to prepare and mail Settlement award checks.

As represented in Class Counsel’s August 6, 2021 letter (ECF 481), Class Counsel ensured that
the Claims Administrator provided AMA Capital with a written claim notification assessment on
August 13, 2021. The written claim assessment was extensive, comprising 12 single spaced
pages of analysis, resulting in a partial approval and partial rejection of AMA’s Capital’s claim.

The Settlement Agreements in Contant provides, in relevant part, that:

       If any claimant whose claim has been rejected, in whole or in part, desires to contest such
       rejection, the claimant must, within twenty (20) days after the date of mailing of the
       notice required in subparagraph 11(d)(iv) above, serve upon the Claims Administrator a
       notice and statement of reasons indicating the claimant’s grounds for contesting the
       rejection along with any supporting documentation. If a dispute concerning a claim
       cannot be otherwise resolved in a timely fashion, Class Counsel shall thereafter present
       the request for review to the Court.

On September 2, 2021, AMA Capital’s counsel transmitted a lengthy response to the Claims
Administrator’s August 13, 2021 written claim assessment and provided additional voluminous
transactional and other data and information.




                                                          1818 MARKET STREET, SUITE 3600
                                                          PHILADELPHIA, PA 19103
                                                          215.875.3000 BERGERMONTAGUE.COM
      Case 1:17-cv-03139-LGS-SDA Document 483 Filed 09/06/21 Page 2 of 2




Hon. Lorna G. Schofield
September 6, 2021
Page 2 of 2


Also, on September 2, 2021, counsel for AMA telephoned Class Counsel to state that AMA
Capital was “determined to take [AMA’s claim assessment] to the Court” but acknowledged that
the Settlement Agreement provided for the resolution process quoted above.

Later that day, Class Counsel wrote to counsel for AMA Capital to address the veracity of
certain representations made by AMA Capital’s counsel to the Claims Administrator in letters
dated August 26, 2021 and September 2, 2021.

In the meantime, Class Counsel promptly coordinated with the Claims Administrator and their
subject matter experts and economic consultants to evaluate AMA Capital’s September 2, 2021
response to the Claims Administrator’s August 13, 2021 claim assessment. Class Counsel will
work diligently to coordinate and complete the analysis and, thereafter, promptly contact AMA
Capital’s counsel and attempt to resolve the claim assessment no later than September 15, 2021.

The determination of AMA Capital’s late claim is the only impediment to the prompt filing of
Class Counsel’s motion to distribute the settlement proceeds. Because the final determination of
AMA Capital’s claim may have a material impact on the calculation of the pending claims which
have been finally determined, Class Counsel do not believe that it would be efficient to make a
distribution as to all other claims pending the outcome of AMA Capital’s late claim. Otherwise,
it may be necessary to make a second distribution which would be inefficient and require the
expenditure of additional administration costs – in addition to those already expended to analyze
AMA Capital’s serial revisions of its late claim and submissions of supporting materials -- solely
as to AMA Capital’s late claim.

We welcome any questions the Court may have.

                                                    Respectfully submitted,

                                                    /s/ Michael Dell’Angelo
                                                    Michael Dell’Angelo
                                                    BERGER MONTAGUE PC
                                                    1818 Market St, Suite 3600
                                                    Philadelphia, PA 19103
                                                    Tel: (215) 875-3000
                                                    Fax: (215) 875-4604
                                                    mdellangelo@bm.net
